Citation Nr: 0607550	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  03-05 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel






INTRODUCTION

The veteran served on active duty from October 1992 to April 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran request a hearing before a Veteran's Law Judge.  
He was scheduled for a video hearing on October 25, 2005.  
Pursuant to the request of his accredited representative, 
this hearing was rescheduled for January 18, 2006.  However, 
VA received communication from the veteran, dated on January 
9, 2006, in which he requested that this hearing also be 
rescheduled.  

Regulations permit an appellant to request a change in the 
hearing date up to two weeks before the scheduled date of the 
hearing if good cause is shown.  38 C.F.R. § 20.704(c).  With 
respect to the present claim, the veteran failed to submit a 
timely request to reschedule.  Moreover, the veteran's 
explanation for this request does not constitute "good 
cause", as it fails to specify an appropriate reason for 
rescheduling.  Examples of good cause are illness of the 
appellant or representative, difficulty obtaining necessary 
records, and unavailability of necessary witnesses.  Id.  
Accordingly, by letter dated on January 19, 2006, VA notified 
the veteran that his request to reschedule his video hearing 
was denied.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims entitlement to service connection for a 
depression.  His service medical records suggest that he 
received mental health treatment in service and his February 
1996 separation examination reflects that he reported a 
history of depression or excessive worry.  In addition, post-
service VA treatment records reflect that a diagnosis of a 
dysthymic disorder in December 1998, one year and eight 
months after his separation from active duty.  

In this regard, some chronic diseases may be presumed to have 
been incurred in service, although not otherwise established 
as such, if manifested to a degree of ten percent or more 
within one year in most cases of the date of separation from 
service.  38 U.S.C.A.  § 1112(a)(1) (West 2002); 38 C.F.R. 
§ 3.307(a)(3) (2005); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. 
§ 3.309(a) (listing the applicable chronic diseases).  

VA outpatient treatment records reflect that the veteran has 
reported a history of depression since childhood.  This 
suggests that, rather than being the result of active duty 
service, the veteran's psychiatric impairment existed prior 
to enlistment and may or may not have been aggravated as a 
result of service.  Additional medical clarification is 
needed. 

The Board also notes that VA treatment records indicate that 
the veteran is in receipt of ongoing mental health treatment.  
Therefore, any additional VA records pertinent to the issue 
on appeal should be obtained for an adequate determination.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  With any needed assistance from the 
veteran, the RO should seek all records 
of VA and/or private mental health 
treatment identified by the veteran.  The 
veteran should attempt to obtain these 
records himself, if possible, in order to 
expedite the appeal.  

2.  When the above records, if any, have 
been secured and associated with the 
claims folder, the RO should schedule the 
veteran for a VA examination to determine 
the nature and etiology of any mental 
disorder.  Based upon examination of the 
veteran and review of his pertinent 
medical history, the examiner is 
requested to offer an opinion with 
supporting analysis as to the following:

a)  Whether it is at least as likely as 
not that any current psychiatric 
impairment, to include depression, is the 
result of the veteran's active duty 
service from October 1992 to April 1996?

b)  If it is determined that the 
veteran's psychiatric disorder existed 
prior to service, the examiner is 
requested to provide an opinion as to 
whether the psychiatric disorder which 
existed prior to enlistment was 
aggravated (a chronic worsening of the 
underlying condition versus temporary 
flare-ups of symptoms) as a result 
service and, if so, whether such increase 
in severity was beyond the natural 
progress of the disease.

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

